Case 19-20400            Doc 136      Filed 10/16/19      Entered 10/16/19 16:44:35           Page 1 of 2



                    UNITED STATES BANKRUPTCY COURT
                         DISTRICT OF CONNECTICUT
                            HARTFORD DIVISION
__________________________________________
In re:                                     )
                                           )
DONNA J. BARNES,                           ) Chapter 11
                                           ) Case No. 19-20400
                        Debtor.            )
__________________________________________)

                        REINHART FOODSERVICE, L.L.C.’S JOINDER IN
                          OBJECTION TO DISCLOSURE STATEMENT

          Now comes Reinhart Foodservice, L.L.C. (“Reinhart”), by and through its undersigned

counsel, and hereby joins, in material part, the Interested Parties’ Objection to Disclosure

Statement (Doc. No. 132, the “Objection”), and in support thereof states as follows:

               1. Reinhart is a leading food service supplier that obtained a judgment against

Debtor’s spouse, James Barnes, and docketed the judgment as a lien against Debtor’s real

property in Connecticut and Rhode Island. Reinhart timely filed proof of claim 12 in this case.

               2. Reinhart supports the Interested Parties’ Objection that the Debtor’s Disclosure

Statement (Doc. No. 127) does not provide adequate information within the meaning of 11

U.S.C. § 1125(a), with respect to the proposed liquidation of, and impact of liens against, the

Rhode Island Home and Connecticut Home. 1 Without a further explanation of process to be

followed in connection with the sales and the rights and protections afforded to the lienholders

such as the Interested Parties and Reinhart, the Disclosure Statement should not be approved.

               3. While joining the Objection with respect to the lack of adequate information

under § 1125, Reinhart does not necessarily adopt all the statements in the Objection relating to

other issues, such as the Debtor’s ability to approve a sale under § 363 (absent Reinhart’s



1   Capitalized terms shall have the meanings given in the Objection, unless otherwise set forth herein.
Case 19-20400       Doc 136      Filed 10/16/19      Entered 10/16/19 16:44:35         Page 2 of 2



consent), the division of proceeds between Mr. Barnes and the Debtor, or any other matters not

presently before the court. Reinhart specifically reserves all rights in connection with such

issues, including, without limitation, approval of any plan, any bidding procedures, or any

ultimate sale of the Rhode Island Home.

           4. To be clear, Reinhart supports the notion of a sale of the Rhode Island Home and

the Connecticut Home, and is willing to explore arrangements and agreements such that a

consensual resolution of such sales can be achieved. But, pending the filing of such motion to

sell, or the incorporation of more detail into the Disclosure Statement and Plan, Reinhart asserts

the Disclosure Statement cannot be approved as filed, and reserves all other rights.



WHEREFORE, Reinhart respectfully requests that the Court decline to approve the Debtor’s

Disclosure Statement as filed, and grant such further or additional relief as determined by the

Court.



                                                      REINHART FOODSERVICE, L.L.C.

                                                      by its attorneys,


                                                      /s/ Gary M. Weiner, Esq.
                                                      Gary M. Weiner, Esq., BBO # 548341
                                                      Robert E. Girvan, III, Esq. BBO #569063
                                                      WEINER LAW FIRM, P.C.
                                                      1441 Main Street, Suite 610
                                                      Springfield, MA 01103
                                                      Tel. No. (413) 732-6840
                                                      GWeiner@weinerlegal.com
                                                      Date: October 16, 2019




                                                 2
